      Case: 1:18-cv-02929-SO Doc #: 38 Filed: 07/02/19 1 of 1. PageID #: 705



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


MINUTE ORDER                                            Date: July 2, 2019
                                                        Case No.: 1:18 CV 2929
WILLIAM H. BAUGHMAN, JR.
United States Magistrate Judge




TONYA CLAY et al.
        v.
CUYAHOGA COUNTY, OHIO et al.


APPEARANCES:          For Plaintiff:    Jacqueline Greene

                      For Defendant: Brendan Healy,David Lambert



PROCEEDINGS: Telephonic status conference held. A mediation on referral form District
Judge Solomon Oliver Jr. is set for July 12, 2019. In aid of that mediation, counsel must file
a confidential mediation statement by July 12, 2019. Those statements must contain
identification of the issues to be mediated, the position of each party with respect to those
issues, and current drafts of proposed agreements on issues to be mediated. Counsel may
include any other information deemed helpful to the mediation. These statements must be
sent to the court by email (baughman_chambers@ohnd.uscourts.gov).
       IT IS SO ORDERED.


                                                  s/ William H. Baughman Jr.
                                                     United States Magistrate Judge

Time: 30 minutes
